DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0334699 (hereinafter Uchino) in view of US 2017/0195979 (hereinafter Nakamura).
Regarding claims 1, 6, 11 and 16, Uchino teaches method/UE/BS comprising: configuring simultaneous transmission of a physical uplink control channel (PUCCH) and a first physical uplink shared channel (PUSCH) with a secondary cell (SCell) (FIG. 1, (c): details PUCCH and PUSCH on SCell simultaneous transmission); and transmitting a periodic CSI in a time interval based on the simultaneous transmission with the Scell (FIG. 1, (c): details UCI transmitted through PUCCH on simultaneous transmission). 
Uchino does not explicitly teach wherein, based on the PUSCH being scheduled on the SCell in the time interval and based on the SCell being a licensed cell, the periodic CSI is transmitted through the PUSCH, and wherein, based on the PUSCH being scheduled only on the SCell in the time interval and based on the SCell being an unlicensed cell, the periodic CSU is transmitted through the PUCCH. 
However, Nakamura teaches based on the PUSCH being scheduled on the SCell in the time interval and based on the SCell being a licensed cell, the periodic CSI is transmitted through the PUSCH ([0064]: details PH is transmitted on the PUSCH of a SCell of the licensed band) and based on the PUSCH being scheduled only on the SCell in the time interval and based on the SCell being an unlicensed cell, the periodic CSI is transmitted through the PUCCH ([0044][0055][0056]: details SCell of the unlicensed band; PUSCH in the unlicensed band; control information may be transmitted on the PUCCH).
.

Claims 3-4, 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Nakamura, further in view of US 2013/0077514 (hereinafter Dinan).
Regarding claims 3, 8, 13 and 18, Uchino does not explicitly teach, wherein, based on the PUSCH being scheduled only on the Scell in the time interval and based on the SCell being an unlicensed cell, the periodic CSI is multiplexed with hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH.  
However, Dinan teaches the periodic CSI is multiplexed with hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH ([0046]: details the UCI includes periodic CSI and HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchino to incorporate the teachings of Dinan and include the periodic CSI is multiplexed with hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH of Dinan with 

Regarding claims 4, 9, 14 and 19, Uchino does not explicitly teach transmitting, in the time interval, hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH.  
However, Dinan teaches transmitting, in the time interval, hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH ([0046]: details transmitted: on PUCCH if the UCI includes HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchino to incorporate the teachings of Dinan and include transmitting, in the time interval, hybrid automatic repeat request acknowledgment (HARQ-ACK) information on the PUCCH of Dinan with Uchino.  Doing so would allow enhancing channel state information in wireless communication systems. (Dinan, at paragraph [0008]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.K./Patent Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415